The opinion of the court was delivered by
Mason, J.:
Augusta Klingbeil began a proceeding against Fritz Neubauer under the forcible entry and detainer statute. The plaintiff recovered judgment and the defendant appeals.
In the course of the trial it developed that before the proceeding was begun the plaintiff had conveyed away an undivided one-fourth interest in the tract in controversy. The defendant contends that as the plaintiff did not own the property she could not maintain the action. One of several tenants in common may maintain a proceeding for forcible entry and detainer against a stranger, each so *717far as he is concerned being entitled to possession of the whole estate. . (26 C. J. 835; 11 R. C. L. 1171.)
R is said in the appellee’s brief that the defendant has been dispossessed as the result of the affirmance of a former judgment against him in favor of a representative of the Klingbeil estate (Klingbeil v. Neubauer, 110 Kan. 253, 203 Pac. 731), thus rendering the present proceeding moot. In view of what has already béen said this matter need not be gone into.
The judgment is affirmed.